Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt A. Rohlfs on Thursday, August 26, 2021.

The application has been amended as follows: 

Claim 1.  An apparatus comprising:
a rotating lure body that is used with a fishing lure that reflects or refracts ambient light to visually attract fish, wherein the lure body houses a plurality of rotational elements, the rotational elements comprising bearings each having a self-bounded outer surface housed entirely within the lure body, the bearings allowing the lure body to freely rotate around the rotational elements and around a lure spindle, a portion of the lure spindle passing through each of the plurality of rotational elements;
a spinner blade, wherein the spinner blade is connected to a spinner blade connector, the spinner blade connector being connected to the lure spindle at a location that is offset along a length of the lure spindle from the portion of the lure spindle that passes through each of the plurality of rotational elements, and the spinner blade connector contacts the lure body; where
the spinner blade rotates around the fishing lure when the fishing lure is pulled through the water, rotational energy from the spinner blade being transferred to the lure body by the spinner blade connector thereby causing the lure body to also rotate.

Claim 8.  A fishing lure comprising:
a lure body,
a lure eye used to connect a fishing line to the fishing lure,
a lure spindle that extends the length of the fishing lure and is connected to the lure eye,
a spinner blade that rotates around the lure spindle when the fishing lure is pulled through water,
a spinner blade connector having opposed ends and that causes the lure body to rotate with the spinner blade, wherein each end of the spinner blade connector is connected to the lure spindle and wherein the spinner blade connector can rotate around the lure spindle when the lure is pulled through the water,
a plurality of rotational elements comprising bearings each having a self-bounded outer surface housed entirely within the lure body, the bearings contained within a spindle passage within the lure body that allow the lure body to rotate around the bearings and around the lure spindle, a portion of the lure spindle passing through each of the plurality of rotational elements, wherein said each end of the spinner blade connector is connected to the lure spindle at a location that is offset along a length of the lure spindle from the portion of the lure spindle that passes through each of the plurality of rotational elements,
a lure connection that connects the lure spindle to a fishing hook and allows the fishing hook to pivot relative to the lure spindle, and
a rotational element retainer that keeps the rotational elements within the lure body during fishing activities.

Claim 10.  The fishing lure of claim 8, wherein the spinner blade connector is a clevis-type device with openings at said each end for the lure spindle to pass through.

Claim 12.  The fishing lure of claim 8, wherein a [[the]] speed of rotation of the spinner blade and lure body is based on a [[the]] diameter of the lure body.

Claim 14.  A fishing lure rotational spinner blade assembly comprising:
a lure body that reflects or refracts ambient light during fishing activities, the lure body being constructed from a transparent colored material or a non-transparent reflective material, the lure body being separated from a lure spindle by rotational elements contained within the lure body, the rotational elements acting as bearings each having a self-bounded outer surface housed entirely within the lure body, the bearings allowing free rotation of the lure body around the rotational elements and around the lure spindle, the rotational elements being housed within a spindle passage  a portion of the lure spindle passing through each of the rotational elements,
a spinner blade able to angularly deflect water passing over the spinner blade so that a rotational force is generated, the spinner blade providing the rotational force to rotate the lure body when a fishing lure employing the assembly is pulled through water, the rotational force being transferred to the lure body by way of a spinner blade connector, the spinner blade connector being connected to the lure spindle and able to rotate around the lure spindle when the spinner blade and lure body rotate, wherein the spinner blade connector is connected to the lure spindle at a location that is offset along a length of the lure spindle from the portion of the lure spindle that passes through each of the rotational elements, and
the rotational elements housed within the lure body.

Claim 19.  The fishing lure rotational spinner blade assembly of claim 14, further comprising  of said plurality of rotational elements to be housed within.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 1, the prior art of record does not disclose an apparatus comprising the spinner blade connector being connected to the lure spindle at a location that is offset along a length of the lure spindle from the portion of the lure spindle that passes through each of the plurality of rotational elements.
In regard to claim 8, the prior art of record does not disclose a fishing lure comprising wherein said each end of the spinner blade connector is connected to the lure spindle at a location that is offset along a length of the lure spindle from the portion of the lure spindle that passes through each of the plurality of rotational elements.
In regard to claim 14, the prior art of record does not disclose a fishing lure rotational spinner blade assembly comprising wherein the spinner blade connector is connected to the lure spindle at a location that is offset along a length of the lure spindle from the portion of the lure spindle that passes through each of the rotational elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA